This communication is in response to AFCP filed 10/13/2021. 
Nguyen (US 2016/0125695) reads on the claim limitations as proposed amended.  See below.
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Re Claim 1 (11, 16), Applicant argues “Other than modifying an address of the intended recipient, Nguyen provides no indication that it can generate a new command based on a received command. Nguyen does not discuss generating a lighting output schema (a new command) based on a function associated with a received command, much less by a different entity than that which originated the received command. To clarify this point, although Nguyen may receive a command and determine where it should be sent (suitable destination) based on its function, Nguyen does not generate a new function (e.g., lighting output schema) to be executed in addition to sending the original command to a selected destination. As such, Nguyen fails to disclose at least "intercepting, by a first software component, a command generated by a computer peripheral device and addressed to be received by a second software component" and "generating, by the first software component, a lighting output schema configured to be output on the one or more visual output elements on the computer peripheral device based on the determined function," among other claim elements, as recited in claim 1”
The Examiner respectfully disagrees. 
The determination by the peripheral management device 110 of where the command and/or acknowledgement should be transmitted to is read as the function corresponding to the command as claimed {“determine, by the first software component, a function corresponding to the command”}. 
Applicant notes the lighting output schema as claimed as a “a new command”  a “a new function” (see above), which is not what is currently recited in the claim. The claim limitation reads “generate, by the first software component, a lighting output schema configured to be output on the one or more visual output elements on the computer peripheral device based on the determined function”. 
{visual output element of computer peripheral device} may then light up {lighting output schema} based on determining, by the peripheral device 110,  that the command and/or acknowledgement may transmitted to the user input buttons and/or switches {function corresponding to the command}. The determination by the peripheral controller to transmit the acknowledgement (and/or command) to the user input buttons and/or switches causes the user input buttons and/or switches to light up. 
Nguyen further discloses where the peripheral management device 110 may determine that the acknowledgement may be transmitted to the display of the gaming machine 108 to indicate or display the amount of credits (para.0037); fig.10; para.0095-0098- acknowledgement message may be displayed on the display of the portable electronic device to inform the user of successful transfer of funds.
Nguyen et al. discloses: 
intercept [intercepting- as per claim 1], by a first software component, a command generated by a computer peripheral device (fig.1; para.0035- para.0035- peripheral management device 110 {read as first software component} may intercept commands and/or acknowledgements from gaming machine 108 {read as peripheral device}; fig.1, 4, para.0096- peripheral management device 110 includes peripheral controller 402, where the peripheral controller may intercept the commands and/or acknowledgments at 1014 and process the intercepted commands and/or acknowledgments to determine where should be transmitted to) and intended to be sent to [and addressed to be received by- as per claim 1] a second software component  (fig.1; para.0035- In other words, the peripheral management device 110 may process the intercepted commands and/or acknowledgements to determine which remote virtual peripheral device on the portable electronic device 114 {read as second software component} the commands and/or acknowledgements should be transmitted to and to determine which local peripheral device on the gaming machine 108 the commands and/or acknowledgements should be transmitted to {may also be read as a second software component}; paras.0036-0037; fig.4; para.0095-0096-0098),
the computer peripheral device including one or more visual output elements (fig.1-2; para.0032- display 208 on gaming machine 108; para.0037- user input buttons and/or switches of gaming machine 108),
determine [determining- as per claim 1], by the first software component, a function corresponding to the command; (figs.1,4, fig.10-s1016-para.0034-0037; 0096-0098- peripheral controller {first software component}, processes the command and/or acknowledgement corresponding to the transfer funds request and may further determine which virtual peripheral device on the portable electronic device the command should be transmitted to and which peripheral device on the gaming machine the command should be transmitted to {a function corresponding to the command}; para.0037-the peripheral management device 110 {first software component} may determine and identify whether the commands and/or acknowledgements may be transmitted to the at least one peripheral device on the gaming machine 108 {function corresponding to command}. For example, if the transmission is an acknowledgement acknowledging the transfer of funds, the peripheral management device 110 {first software component} may determine that the acknowledgement may be transmitted to the user input buttons and/or switches {function corresponding to command}),
generate [generating- as per claim 1], by the first software component, a lighting output schema configured to be output on the one or more visual output elements on the computer peripheral device based on the determined function (para.0037- the peripheral management device 110 {first software component} may determine that the acknowledgement may be transmitted to the user input buttons and/or switches {function corresponding to command}. The user input buttons and/or switches {visual output elements} of the gaming machine 108 {computer peripheral device} may then light up {lighting output schema (lighting of buttons/switches) is caused based on the determining, by the peripheral device 110, that the acknowledgement (and/or command) may be transmitted to the user input buttons and/or switches} to indicate to the player that he may play the game of chance.
Nguyen further discloses where the peripheral management device 110 may determine that the acknowledgement may be transmitted to the display of the gaming machine 108 to indicate or display the amount of credits (para.0037); fig.10; para.0036, 0095-0098- acknowledgement message {lighting output schema} may be displayed {lighting output schema} on the display of the portable electronic device to inform the user of successful transfer of funds.
Therefore, given the broadest reasonable interpretation of the claim in light of specification, Nguyen et al. discloses the limitations as proposed amended. 

/DISMERY MERCEDES/Primary Examiner, Art Unit 2627